J-S56028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DAYON LIMENE PINDER                        :   No. 960 EDA 2020


                 Appeal from the Order Entered March 5, 2020,
               in the Court of Common Pleas of Chester County,
             Criminal Division at No(s): CP-15-CR-0001119-2019.

BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                             FILED: MAY 7, 2021

        The Commonwealth appeals from the order granting a new trial to

Dayon Limene Pinder. We reverse and remand for reinstatement of the jury’s

verdict of guilt and the judgment of sentence.

        This case concerns a burglary which occurred in the early morning hours

of January 5, 2019, in a townhouse leased by six fraternity brothers attending

West Chester College in Chester County, Pennsylvania. The tenants of the

townhouse, located at 134 Lacey Street, were Michael Stegers, Jeff Gernon,

John McHenery, Matt Sprake, Ryan Heurich, and Matt Krayowski.              The

townhouse has three stories and five bedrooms.          Stegers and Gernon had

bedrooms on the first floor. McHenry’s bedroom was located on the second


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56028-20


floor. Sprake, Heurich, and Krayowski had bedrooms on the third floor. The

burglary occurred during the college winter break for the townhouse

occupants.

     Sprake was staying in the townhouse over the break because he was

taking winter session classes.     The remaining housemates were there

occasionally over the break.    On January 4, 2019, Sprake was the only

occupant of the townhouse. He went to bed around midnight in his third-floor

bedroom. On the morning of January 5, 2019, he received a telephone call

from Gernon, asking him to open the front door because Gernon had forgotten

his front door key. It was then that Sprake and Gernon discovered that both

bedrooms on the first floor (belonging to Gernon and Stegers) had been

ransacked. Gernon observed that several of his possessions were missing,

including his Xbox, MacBook Air laptop, headphones, phone chargers, guitar,

prescription medications, and his black North Face backpack. Sprake then

called police, and Gernon called Stegers to inform him of the burglary.

     Stegers returned to the townhouse on the afternoon of January 5, 2019.

One of the two windows in Stegers’ first-floor bedroom had been opened and

appeared to be the entry point for the burglar. There were handprints on the

outside glass of both of the windows in Stegers’ room, indicating an upward

pushing motion.    Stegers observed that several of his belongings were

missing, including his Xbox, HP Spectre laptop, two iPads, two watches, and

$600 in cash that his parents had given him for Christmas. Stegers had an


                                    -2-
J-S56028-20


electronic door pad on the main door to his room which automatically locked

the door every time it closed. Stegers room was also connected by a common

door to the bedroom occupied by Gernon. The common door had a lock on

both sides, but was usually left unlocked by Stegers and Gernon except at

night when they were sleeping.

     Officer Ryan Donkin initially responded to the call and met with Sprake

and Gernon before police detectives arrived to process the crime scene.

Detectives attempted to obtain fingerprints from the windows to Stegers’ room

and throughout the first floor which might be usable for processing. Most of

the prints were smudged or on surfaces not conducive to processing.

However, Detective Robert Kuehn was able to pull a partial palm print from

the open window in Stegers’ room. The partial palm print was sent to the

Pennsylvania State Police crime lab for analysis, which subsequently informed

Detective Kuehn that the print belonged to Pinder. None of the occupants of

the townhouse knew Pinder, nor had any of them given Pinder permission to

enter the townhouse or take their belongings.

     Detectives then investigated whether Pinder had recently pawned or

sold any of the stolen items in the area.   That investigation led police to

American Cash Traders, where detectives met with the manager, Sterling

Whitfield, who indicated that Pinder had been to the store on January 10, 11,

and 12, 2019, and had sold him two Xboxes, a MacBook Air laptop, and a

couple of watches. Detectives took the Xboxes from American Cash Traders


                                    -3-
J-S56028-20


and were able to identify them as belonging to Stegers and Gernon by their

serial numbers. Detectives also obtained from American Cash Traders in-store

surveillance video of the three transactions, as well as the documentation

associated with the transactions which detailed Pinder’s name and signature,

the form of identification he used, a description of the items Pinder sold, and

receipts for the amounts paid to Pinder.

      Police obtained a warrant for Pinder’s arrest and thereafter encountered

him at a homeless shelter, where they arrested him. At the time of his arrest,

Pinder was carrying a black North Face backpack, which Gernon identified as

the one stolen from his bedroom.       Police fingerprinted Pinder using the

LiveScan machine to roll his fingers, thumbs, and palms. Using the Analysis,

Comparison, Evaluation, and Verification (“ACE-V”) method, Corporal Melissa

Sanzick, an expert in latent print examination and comparison who works at

the Pennsylvania State Police AFIS lab in Bethlehem, Pennsylvania, compared

the LiveScan print samples taken from Pinder to the partial print taken from

burglary scene. Based on her analysis, she concluded that the partial palm

print recovered at the scene of the burglary belonged to Pinder. Police then

charged Pinder with burglary, criminal trespass, theft by unlawful taking, and

receiving stolen property.

      The matter proceeded to a jury trial in September 2019.              The

Commonwealth presented nine witnesses, including Detective Kuehn, Officer

Donkin, Gernon, Stegers, and Sprake.       Corporal Sanzick provided expert


                                     -4-
J-S56028-20


testimony that the partial palm print taken from the townhouse matched

Pinder’s palm print taken at the police station.     The Commonwealth also

presented the testimony of the manager of American Cash Traders, Whitfield,

who positively identified Pinder in open court as the person in the surveillance

videos, and narrated each transaction he had with Pinder. After four days of

proceedings, the jury found Pinder guilty of the above-referenced offenses.1

        On November 15, 2019, the trial court imposed an aggregate sentence

of ten to twenty years in prison. Pinder filed a post-sentence motion claiming,

inter alia, that the verdict was against the weight of the evidence. On March

30, 2020, the trial court entered an order granting Pinder a new trial on the

basis that the verdict was against the weight of the evidence.2 The trial court

judge who entered the order, the Honorable Phyllis R. Streitel, did not provide

any oral or written explanation of record for her decision, and retired shortly

after entering the order. The Commonwealth filed a timely notice of appeal,

and a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

Due to Judge Streitel’s retirement, the matter was reassigned to another trial

court judge, the Honorable Analisa Sondergaard, who authored a Pa.R.A.P.




____________________________________________


1   18 Pa.C.S.A. §§ 3502, 3503, 3921, 3925.

2 The trial court denied the other forms of relief requested in Pinder’s post-
sentence motion or deemed them moot due to the grant of a new trial on the
weight challenge.

                                           -5-
J-S56028-20


1925(a) opinion in support of Judge Streitel’s order granting Pinder a new

trial.

         The Commonwealth raises the following issue for our review:

         WHETHER THE TRIAL COURT COMMITTED AN ERROR OF LAW IN
         AWARDING [PINDER] A NEW TRIAL BASED ON A WEIGHT OF THE
         EVIDENCE CLAIM, WHERE THE VERDICT WAS CLEARLY NOT
         AGAINST THE WEIGHT OF THE EVIDENCE, AND WHERE THERE IS
         NO BASIS IN LAW OR FACT TO SUPPORT SUCH A CLAIM?

Commonwealth Brief at 6 (capitalization in original).

         A new trial should be granted only in truly extraordinary circumstances.

Armbruster v. Horowitz, 813 A.2d 698, 703 (Pa. 2002). In order for a trial

court to grant a defendant a new trial based on a weight of the evidence

challenge, the defendant must establish that the evidence is so tenuous,

vague and uncertain that the verdict shocks the conscience of the court.

Commonwealth v. Talbert, 129 A.3d 536, 545-46 (Pa. Super. 2016). Given

its unique vantage point, the trial court is ordinarily obligated to rule on

challenges to the weight of the evidence and to explain its reasoning through

an opinion filed pursuant to Rule 1925(a), reserving for this Court the role of

reviewing the trial court’s analysis for a palpable abuse of discretion. See

Armbruster, 813 A.2d at 702-03.3 However, our Supreme Court created an


____________________________________________


3 Cf. Commonwealth v. DeJesus, 868 A.2d 379, 383 (Pa. 2005) (requiring
remand “where the trial court fails to prepare an opinion that addresses the
issues upon which it passed and which are raised by a party on appeal”—a
requirement, which under ordinary circumstances, is not dependent “upon the
reason for the absence of an independent articulation by the court below of
the reasons for its decisions.”).

                                           -6-
J-S56028-20


exception for this Court to review timely-filed weight claims in the first

instance under circumstances where the trial judge is permanently unavailable

to do so, “including resignation, illness, death, and retirement, appointment

to another court and election defeat.” Armbruster, supra at 704. In such

situations, “the claim must be reviewed by the appellate tribunal in the first

instance” to avoid an untenable “burden upon the judicial process that would

be occasioned by a rule requiring a new trial whenever the trial judge is

unavailable to rule upon a post-verdict motion.” Id.

      In the instant matter, Judge Streitel, as the presiding trial court judge,

did rule on Pinder’s weight of the evidence challenge.           However, she

subsequently retired, and did not provide any explanation of record as to the

basis for her determination that the verdict shocked her conscience. Thus,

because Judge Streitel is “permanently unable” to explain her reasoning

through an opinion filed pursuant to Rule 1925(a), and this Court is left with

no means to review her analysis, we must review her ruling in the first

instance.   Under these circumstances, our standard of review is plenary,

though we are confined to the “cold record of the trial proceedings” in

conducting our review. Commonwealth v. Izurieta, 171 A.3d 803, 808 (Pa.

Super. 2017).    Our role, therefore, is to review the entire record and




                                     -7-
J-S56028-20


determine whether Judge Streitel correctly determined that the jury’s verdict

was against the weight of the evidence. Id.4

       The following legal principles apply when a challenge to the weight of

the evidence supporting a conviction is presented to the trial court:

              A motion for new trial on the grounds that the verdict is
       contrary to the weight of the evidence, concedes that there is
       sufficient evidence to sustain the verdict. Thus, the trial court is
       under no obligation to view the evidence in the light most
       favorable to the verdict winner. An allegation that the verdict is
       against the weight of the evidence is addressed to the discretion
       of the trial court. A new trial should not be granted because of a
       mere conflict in the testimony or because the judge on the same
       facts would have arrived at a different conclusion. A trial judge
       must do more than reassess the credibility of the witnesses and
       allege that he would not have assented to the verdict if he were a
       juror. Trial judges, in reviewing a claim that the verdict is against
       the weight of the evidence do not sit as the thirteenth juror.
____________________________________________


4 We are mindful that in both Armbruster and Izurieta, the presiding judge
did not rule on the weight challenge, and the responsibility fell to a successor
judge to consider and rule on the weight challenge based on a cold record. In
our view, the fact that Judge Streitel ruled on Pinder’s weight challenge prior
to her retirement does not require us to employ a discretionary standard of
review when evaluating that ruling. See Izurieta, 171 A.3d 803 at 809
(holding that the successor judge’s opinion should not be afforded the level of
discretion given to a judge who presided at the trial in question). Since Judge
Streitel did not provide any explanation of record for her ruling, it remains
unknown as to why the verdict shocked her conscience. The fact that Judge
Sondergaard has authored an opinion pursuant to Pa.R.A.P. 1925(a) is of no
moment, as she did not preside over the trial proceedings, and did not have
the opportunity to observe any of the witnesses or evidence first-hand. See
Armbruster, 813 A.2d at 703 (observing that “a [presiding] trial court’s
decision to grant or deny a new trial is aided by an on-the-scene evaluation
of the evidence). Thus, Judge Sondergaard’s vantage point, like ours, is based
on the review of a cold record. Id. “Since [Judge Sondergaard] was in no
better position than this Court to review the claim in the first instance, our
review is plenary.” Id. at 705 (holding that the Supreme Court’s review of
the Superior Court’s ruling on a weight challenge was plenary where the
Superior Court’s ruling was based on a cold record).

                                           -8-
J-S56028-20


      Rather, the role of the trial judge is to determine that
      notwithstanding all the facts, certain facts are so clearly of greater
      weight that to ignore them or to give them equal weight with all
      the facts is to deny justice.

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations,

footnotes and quotation marks omitted).

      Additionally, when considering a weight challenge on a cold record, we

must do so:

      with an eye to the delicate balance that exists between the jury’s
      exclusive role in assessing credibility, and our longstanding
      recognition of the power in courts to allow justice another
      opportunity to prevail when a verdict nevertheless shocks the
      judicial conscience.

Armbruster, 813 A.2d at 705.

      The Commonwealth contends that the verdict was not against the

weight of the evidence, and there is no basis in law or fact to support such a

claim.   The Commonwealth asserts that the evidence of Pinder’s guilt was

clear, unequivocal, and uncontradicted.

      Our independent review discloses that the Commonwealth presented

the testimony of Gernon and Stegers that their belongings, including Xboxes,

laptops, iPads, watches, a guitar, cash, prescription medications, were stolen

and their bedrooms left in disarray while they were away from the townhouse

over the winter break.    N.T., 9/17/19, at 141, 144, 147-48, 151, 174-75;

N.T., 9/18/19, at 26-38, 43-47. The jury was shown photographs of their

ransacked bedrooms and the smudged handprints on the outside glass of the




                                      -9-
J-S56028-20


windows in Stegers’ room. N.T., 9/17/19, at 144-51, 183-92; N.T., 9/18/19,

at 30-38; Exhibits C-4 to C-7, C-12 to C-17, C-19-22.

      Sprake testified that no one else was in the townhouse when he went to

bed in his third-floor bedroom at approximately midnight on the night of the

burglary. N.T., 9/17/19, at 169-73. He further testified that the front door

was locked because he had to unlock it the following morning to let Gernon

into the townhouse, at which time they discovered the burglary. Id. at 169-

76. Officer Donkin was the first to respond to the crime scene and observed

that a first-floor window was pushed up and had two handprints that were

smeared on the glass in an upwards direction, as if somebody was opening

the window. Id. at 133-35.

      Detective Kuehn photographed and processed the crime scene and

pulled a partial palm print from the top left corner of the open window in

Stegers’ room which was believed to be the point-of-entry for the burglar. Id.

at 181-85, 187-190; N.T., 9/18/19, at 6.      Detective Kuehn testified that

although other fingerprints going in an upward direction were visible on the

open window, they were smudged and, hence, not usable. N.T., 9/17/19, at

186-89, 191-93. Detective Kuehn took measurements from the outside of the

townhouse and determined that the distance from the ground to the point

where the subject window could slide up was eighty-five inches, or seven feet,

one inch. Id. at 185-86. The parties stipulated that Pinder’s height is six

feet, eight inches. N.T., 9/18/19, at 13.


                                    - 10 -
J-S56028-20


       The partial palm print taken by Detective Kuehn was sent to the

Pennsylvania State Police crime lab for processing, which informed the

detective that the print belonged to Pinder. Id. at 6, 15-16, 125. A search

of local pawn and resale shop transactions led detectives to American Cash

Traders.5 There, detectives met with the manager, Whitfield, who indicated

that Pinder had been to American Cash Traders on three occasions in the week

following the burglary, January 10, 11, and 12, 2019, and presented several

items for sale. Id. at 125-27.

       Whitfield testified that, on those three dates, he accepted for sale from

Pinder two Xboxes, a MacBook Air laptop, and several watches. Id. at 102-5.

Whitfield identified several documents from those transactions, including

receipts for the items signed by Pinder, along with forms indicating the date

and time of each transaction, Pinder’s personal information, his form of

identification, descriptions of the items he sold, and the amounts he received

for the items. Id. at 106-11; Exhibits C-24-26. Whitfield further testified that

he retrieved in-store surveillance videos of those transactions and provided

them to police.     Id. at 111-13.       At trial, Whitfield identified Pinder as the

individual depicted in the surveillance videos presenting the specified items



____________________________________________


5 American Cash Traders is not a pawn shop because it sells new and used
items, and provides cash rather than loans for items it purchases. See N.T.,
9/18/19, at 100-01. Nevertheless, like a pawn shop, American Cash Traders
reports its transactions on a daily basis to a database accessible to police
agencies. Id. at 121-22.

                                          - 11 -
J-S56028-20


for sale and signing receipts for the transactions. Id. at 113-20; Exhibit C-

23.

      On January 16, 2019, police arrested Pinder and fingerprinted him by

use of a LiveScan machine which automatically sends the collected prints to

the Pennsylvania State Police for processing. Id. at 49-51. At the time of his

arrest, Pinder was carrying a black North Face backpack which Gernon

identified as the one taken from his bedroom. Id. at 123, 130-31. Police also

recovered the two Xboxes that Pinder sold to American Cash Traders, and

identified them as the ones stolen from Gernon and Stegers based on their

serial numbers. Id. at 126.

      Corporal Sanzick testified extensively regarding her education, training,

certifications, and experience in fingerprint analysis. Id. at 55-62. She is one

of only ten certified latent print examiners in Pennsylvania, and only one of three

employed by the Pennsylvania State Police. Id. at 60. Corporal Sanzick had

previously testified as an expert in latent print examination and comparison,

and Pinder did not challenge her certification as an expert in this case. Id. at

61. Corporal Sanzick explained at great length the types of usable body prints

and the different methodologies used to collect and compare such prints. Id.

at 56-73.

      Corporal Sanzick completed a comparison between Pinder’s LiveScan prints

and the partial palm print pulled from the open window in Stegers’ bedroom using

the ACE-V method. Id. at 74, 95. She provided the jury with a step-by-step



                                      - 12 -
J-S56028-20


description of her analysis, aided by photographs and a power-point

presentation. Id. at 74-91. Ultimately, Corporal Sanzick concluded that the

partial palm print taken from the open window in Stegers’ bedroom was made by

Pinder. Id. at 81.

      We   acknowledge     that   Judge   Sondergaard    determined    that   her

conscience was shocked when, upon reviewing the cold record, she concluded

that Judge Streitel and counsel most likely confused the jury regarding the

standards for the corporal’s testimony as an expert. See Trial Court Opinion,

6/19/20, at 47. The portion of the proceedings to which Judge Sondergaard

refers began when Corporal Sanzick was asked to state her conclusion. In

response, she stated, “[m]y conclusion in my report is that [the] latent palm

print . . . was identified to be to the left palm hypothenar area of Pinder.”

N.T., 9/18/19, p. 83. When asked if she held that opinion to a reasonable

degree of professional certainty, she responded, “I don’t know what that

measurement would be. But it is an acceptable conclusion that was verified.

And not only was my latent [print] verified, but my reports are also, technically

and administratively reviewed, so everything in the case has been reviewed.”

Id. at 83-84. Thereafter, the following sidebar conversation took place:

      [Defense Counsel]: [Corporal Sanzick] answered, essentially, in
      the negative when she was asked for an opinion - if her opinion
      was within the required degree of professional certainty. I don't
      think that’s adequate to have [Corporal Sanzick’s] opinion
      admitted.

      [The Prosecutor]: I don’t think [Corporal Sanzick] answered in the
      negative. I think she said, I don't necessarily know what that level

                                     - 13 -
J-S56028-20


     would be, but this is my conclusion, and this is how it’s backed
     up. I don’t think you necessarily need the magic word of
     professional scientific degree of certainty. It’s certainly helpful
     and what we’re used to. But I think there is a case on point and
     I can go pull it, if need be. But I think she’s adequately explained
     her reasoning why she believes it to be, and it’s supported.

     THE COURT: It’s (sic) see Mr. Yen is in the back of courtroom. He
     is somewhat of an encyclopedia. Maybe he has that in his memory
     bank. I do not.

     [The Prosecutor]: Should I grab him?

     THE COURT: Yes.

     [Defense Counsel]: It’s required for admission of scientific
     evidence that meets that –

     [The Prosecutor]: I think there is a case. I can pull it, if we take
     a break at some point. I know it doesn’t help us at the moment-

     THE COURT: You better keep [Corporal Sanzick] around because
     you have a problem, potentially. Why don’t you check with Mr.
     Yen, for starters.

     [The Prosecutor]: Sure.

     THE COURT: Off the record.

Id. at 84-85.

     Thereafter, a brief discussion was held off the record between Judge

Streitel and counsel.   Id. at 85.   Going back on the record, the following

sidebar conversation took place:

     [The Prosecutor]: Mr. Yen, I think, is in agreement with what I
     said, that while [Corporal Sanzick] didn’t say the magic words,
     she has flushed out that they are - her conclusions are in
     accordance with the accepted methodology in her stated
     profession.   And they are based on that methodology and
     reviewed under that methodology. So[,] while it’s not the magic
     phrase of –

                                     - 14 -
J-S56028-20



     THE COURT: I really –

     [Defense Counsel]: Here we go. Expert testimony and scientific–

     THE COURT: Let me take a look. You are welcome to read this. I
     suggest [Corporal Sanzick] is a very difficult witness to listen to
     because of her presentation and her speed. I can’t stand here and
     have the court reporter read everything back. Maybe you want to
     ask her a follow-up question or two.

     [The Prosecutor]: Sure. I can follow up.

     THE COURT: You can borrow this book, if you wish.

     [The Prosecutor]: Thank you.

     [Defense Counsel]: Just so we don't - so it’s generally accepted in
     the scientific community, not just in the PSP lab.

     [The Prosecutor]: Okay. I can flush that out.

     THE COURT: I don't know what - I don't know how far flung her
     experience is. I heard mostly [Pennsylvania State Police (“PSP”)]
     stuff.

     [The Prosecutor]: Right.

     THE COURT: You may want to get into that as well, too.

     [The Prosecutor]: Sure, if I may.

Id. at 84-85.

     In an attempt to clarify Corporal Sanzick’s testimony regarding her

degree of certainty, the prosecutor further questioned her as follows:

     Q Corporal, I actually do have a couple follow up questions for
     you.

     A Okay.




                                    - 15 -
J-S56028-20


     Q Based on your training, experience and in the field of study, the
     conclusions that you made in this case, are those conclusions up
     to the acceptable standards of your field of profession?

     A Yes, they are.

     Q And that would be the ACE-V methodology that we flushed out
     here today?

     A Correct.

     Q Is the ACE-V methodology, the accepted standard for latent
     print examination, not just PSP, but throughout the community?

     A Yes, it is.

     Q Okay. And those standards that you applied in this case with
     the latent print pulled and known print used for comparison, those
     support the conclusions that they are a match?

     A Correct. Yes.

     THE COURT: What do you mean community, Mr. [prosecutor]?

     BY [The Prosecutor]:

     Q When I say community, corporal, who is the community of
     latent print examiners?

     A Well, not only do the Pennsylvania State Police utilize ACE-V as
     methodology for comparing latent prints, but the FBI does, other
     agencies worldwide. The IAI, the International Association for
     Identification, in their written policies and procedures have the
     ACE-V methodology in there as what they use to do comparisons.

     Q So all those other agencies use the methodology that you used
     in this case?

     A Correct.

Id. at 87-88.




                                   - 16 -
J-S56028-20


        Based on these excerpts from the notes of testimony, Judge

Sondergaard determined that the verdict was against the weight of the

evidence for the following reasons.

              Reviewing the post-sentence motion with the benefit of the
        transcripts, the court’s notes, and a remembrance of what
        occurred at the off the record side-bar discussion with counsel,
        the court now must conclude that confusion was created with
        regard to the standard of the corporal’s testimony as an expert
        and law regarding the Frye[6] standard used for novel scientific
        evidence.

               When [Corporal Sanzick] was asked the crucial question of
        whether her conclusion was to a degree of professional certainty,
        [she] responded, “I don’t know what that measurement would
        be.” (N.T., 9/18/19, p. 83). It is well[-]settled that an expert’s
        opinion will not be deemed deficient merely because he or she
        fails to expressly use the specific words “reasonable degree of
        professional certainty.” Betz v. Erie Insurance Exchange, 957
        A.2d 1244, 1259 (Pa. Super. 2008). When there was an objection
        at side-bar and a request to not admit her opinion, counsel and
        the court reviewed the admission of expert opinions in books that
        were on hand in the courtroom. (N.T., 9/18/19, pgs. 84-86). [The
        prosecutor] utilized the book and questioned [Corporal Sanzick]
        about her conclusions being “up to the acceptable standards of
        your field of profession” and whether the methodology used was
        “the accepted standard for latent print examination, not just PSP,
        but throughout the community?” (N.T., 9/18/19, p. 87). The
        court compounded the issue by asking counsel, “What do you
        mean community, Mr. [prosecutor]?” Id. [The prosecutor] then
        asked follow[-]up questions about the meaning of “community.”
        (N.T., 9/18/19, p. 88).

              Pennsylvania courts have held that when an expert testifies
        about novel scientific evidence, Frye “requires analysis of whether
        the methodology underlying the expert’s opinion is generally
        accepted in the relevant scientific community.” Commonwealth
        v. Hopkins, -- A.3d --, 2020 WL 1671579 (Pa. Super. 2020),
        quoting Commonwealth v. Blasioli, 713 A.2d 1117, 1126-27
____________________________________________


6   Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).

                                          - 17 -
J-S56028-20


       (Pa. 1998). “However, ‘a Frye analysis is not triggered every time
       science enters the courtroom; it only applies when an expert seeks
       to introduce novel scientific evidence.’” Commonwealth v.
       Powell, 171 A.3d 294, 307 (Pa. Super. 2017), quoting
       Commonwealth v. Dengler, 843 A.2d 1241, 1243 (Pa. Super.
       2004).

              It is abundantly clear that [the prosecutor] was questioning
       [Corporal Sanzick] under the Frye analysis and the court sua
       sponte added to that line of questioning. Latent print examination
       is certainly not “novel scientific evidence” and questioning under
       the Frye standard for the admission of the expert opinion was
       improper and confusing.

             Being that only one partial print was lifted from the crime
       scene, and it was that one piece of evidence that led the police to
       [Pinder] as a suspect, the expert should have been properly
       questioned for [Pinder] to receive a fair trial. This conclusion is
       based on the fact that the conscience of the court was shocked
       when it realized that the court contributed to the error. This is so,
       even though once [Pinder] was a suspect in the crime, other
       evidence was found to tie him to the crime. It was determined
       that notwithstanding all the facts of the case, the fact of the
       improper questioning of the expert must be of greater weight and
       to ignore it, or to give it equal weight with all the facts, would be
       a denial of justice.

Trial Court Opinion, 6/19/20, at 50-52, (unnecessary capitalization omitted

footnote added).7


____________________________________________


7 Pinder directs this Court to Judge Sondergaard’s statement that she reviewed
“the court’s notes, and a remembrance of what occurred at the off the record
side-bar discussion with counsel,” when authoring her Pa.R.A.P. 1925(a)
opinion. See Trial Court Opinion, 6/19/20, at 50. Pinder posits that this
passage could mean that Judge Sondergaard was in possession of Judge
Streitel’s notes, or that the two judges discussed the case. Pinder additionally
surmises that Judge Streitel may have authored the Pa.R.A.P. 1925(a)
opinion, and Judge Sondergaard merely signed it.              Even if Pinder’s
speculations are correct, it does not alter our analysis, as the fact remains
that Judge Streitel did not inform this Court of her rationale.


                                          - 18 -
J-S56028-20


      Notably, Judge Sondergaard does not dispute that Corporal Sanzick’s

expert testimony that the partial palm print was made by Pinder met the

required standards for definiteness and professional certainty. Instead, the

sole basis for her determination that a new trial was warranted is that Judge

Streitel “contributed to the error” of an unnecessary Frye analysis by asking

the prosecutor to identify the relevant community. In our view, this issue

presents a challenge to the admissibility of evidence regarding the relevant

scientific community rather than to the weight of Corporal Sanzick’s properly

admitted expert opinion.

      Given this distinction, we cannot agree that Judge Streitel’s inquiry as

to the relevant community warrants a new trial. As a result of her question,

Corporal Sanzick explained to the jury that the ACE-V methodology she

employed was the accepted standard for latent print examination by the PSP,

FBI, IAI, and other agencies worldwide.       N.T., 9/18/19, at 87-88.    To the

extent that the disclosure of this information constitutes an admissibility error,

such error does not serve to wholly negate the weight of Corporal Sanzick’s

separate and properly admitted expert opinion that the partial print on the

open window in Steger’s bedroom was made by Pinder.

      We further disagree with Judge Sondergaard’s conclusion that a new

trial is warranted because the partial palm print “was that one piece of

evidence that led the police to [Pinder] as a suspect.” Trial Court Opinion,

6/19/20, at 52. While it is true that Pinder became a suspect based on the


                                     - 19 -
J-S56028-20


initial print analysis from the Pennsylvania State Police crime lab, that analysis

was conducted prior to and separate from Corporal Sanzick’s later comparison

of the partial palm print from the townhouse to Pinder’s LiveScan prints taken

at the time of his arrest. Thus, even without the corporal’s testimony, the

jury was still informed by Detective Kuehn, without any objection by defense

counsel, that the initial crime lab analysis of the partial palm print identified it

as having been made by Pinder. See N.T., 9/18/19, at 125.

      Based on our plenary review, we conclude that the Commonwealth’s

evidence was clear, unequivocal, uncontradicted, and indeed overwhelming.

Pinder did not present any evidence in his defense. Thus, we are unable to

find any facts in the case which are “so clearly of greater weight that to ignore

them or to give them equal weight with all the facts is to deny justice” to

Pinder. Widmer, 744 A.2d at 752. Nor do we find that the Commonwealth’s

evidence was “so tenuous, vague and uncertain” that the verdict shocks the

conscience of this Court. Talbert, 129 A.3d at 545. For these reasons, we

conclude that Judge Streitel palpably abused her discretion when she

determined that the verdict was against the weight of the evidence.

Accordingly, we reverse the order granting Pinder a new trial, and remand for

reinstatement of the jury’s verdict of guilt and the judgment of sentence.

      Order reversed, case remanded for reinstatement of verdict of guilt and

judgment of sentence. Jurisdiction relinquished.




                                      - 20 -
J-S56028-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/21




                          - 21 -